On the Merits.
The purpose of this certiorari is by that writ to exercise the constitutional duty of this Court to superintend and control inferior jurisdictions. The particular jurisdiction sought thus to be brought under the control of this suit is the Board of Appeals for the Department of Industrial Relations of Alabama. See Code of 1940, Title 26, section 219. This board in turn acted upon the finding and decision of the Appeals Tribunal of the Division of Employment Security of the State Industrial Relations, supra. See sections 217 and 218, Code of 1940, Title 26. It had under review the initial determination of the deputy (claims examiner) of the Division of Unemployment Compensation. See section 216, Title 26, Code of 1940. The most recent employer was this petitioner, and he appeared as a party in interest as there authorized.
On such hearing before the Appeals Tribunal, this petitioner appeared as it had a right and there also appeared counsel for the Department of Industrial Relations. The claimant was notified by the director of the Division of Unemployment Compensation, but did not appear in person. She has also had notice of the hearing in this Court. On that hearing there was an agreed statement of facts, the important features of which we copy as follows:
"July 26, 1939, was the date claimant entered the employment of the Alabama Textile Products Corporation, and she was separated August 8, 1941. Claimant gave as her reason for separation, 'quit voluntarily, leaving city.' The employer gave as reason for separation 'quit voluntarily, leaving city, job available anytime.' * * *
"At the time of her separation job was available for claimant with appellant, Alabama Textile Products Corporation, and she was given copy of separation notice, whereon appeared the statement 'job available.' * * *
"This offer of employment by the Alabama Textile Products Corporation was transmitted to the New York State Employment Service Office, Niagara Falls, New York, and communicated by it to claimant, Mrs. Mattie L. Matthews Campbell, who refused to accept the offer and gave as her reason for refusal that she was living with her husband, and it was impossible for her to return to Alabama. Work was available for claimant at the plant of appellant at the time she left the city, as stated in separation notice.
"At the time of separation claimant was not employed by appellant for the purpose of performing any duties or occupations which would require or did require her to go outside the State of Alabama and that all of her work for appellant was performed within the State of Alabama."
The Appeals Tribunal in sustaining the deputy examiner made conclusions, some of which are as follows:
"If the offer of available work was definitely made to the claimant and refused by the claimant, it is the opinion of the Appeals *Page 615 
Tribunal that it was refused with good cause because the claimant, for domestic, economic, and other reasons, had planned and arranged to remove from the city in which she had been employed to another city in another state. This planned removal was her freeborn American right which she could and did exercise freely without coercion or estoppel.
"The employer's appeal is further based upon its contention that claimant should not be allowed unemployment compensation benefits for the reason that a definite offer of suitable work had been communicated to the claimant with instructions that she report for work, and had been definitely refused by her for the reason that she could not return to her place of former employment because of domestic and other reasons. It is agreed that the offered work was an offer of suitable work, because it was work which the claimant was able to do, in which she had large experience, and which she had evidently performed to the satisfaction of her former employer as was evinced by the employer's strenuous efforts to regain claimant's services. It is also agreed that claimant definitely refused the offer of suitable work. The Alabama Unemployment Compensation Law is very explicit in its provision of disqualification for benefits of any worker who refused suitable work without good cause.
Were the law applicable in this particular case, claimant would merit disqualification for the week in which such refusal occurred and for the three next following weeks. The Appeals Tribunal does not and will not invoke that penalty in the case of this claimant. The question now arising is: Did claimant refuse the offered suitable work WITH GOOD CAUSE? The answer can only be that for claimant to have accepted such offer would have meant that the claimant must either commute several hundred miles to and from the plant in which such work was offered, or she must break up her home and leave her newly established residence in order to accept it. No law, under high heaven, except, perhaps, an Hitlerian edict, would attempt to impose such requirements and such restrictions upon any worker. The Alabama Unemployment Compensation Law most certainly was not intended to be construed as or converted into such an instrument of coercion.
"The only questions now to be considered are: Is the claimant able to work? The employer-appellant admits claimant's ability to do her work by her persistent efforts to procure her return to employment within his plant in which she was formerly employed. Is the claimant available for work? Claimant is registering for work in the employment office located in the city where she now has her residence. Claimant in applying for benefits, certified and certifies that she is available for work. This Appeals Tribunal rules, therefore, that this claimant having left her work with her former employer to move and set up her residence in another state has established her availability for work by registering for work in that state and by certifying to her readiness, willingness, and ability to accept any accessible suitable employment offered to her. The Alabama Unemployment Compensation Law does not require that a claimant, in order to be eligible for unemployment compensation benefits, must be available for work only in Alabama or in any other definite place or locality."
The Board of Appeals affirmed the decision of the Appeals Tribunal without comment.
We have firmly adhered to the principle that on certiorari to an inferior jurisdiction this Court will only consider questions of law. But if such tribunal misapplied the law to the facts as found by it, or if there was no evidence to support the finding, a question of law is presented which should be thus reviewed. Cranford v. National Surety Corporation, 231 Ala. 636, 166 So. 721; Alabama Power Co. v. City of Fort Payne, 237 Ala. 459, 187 So. 632, and cases to which we have heretofore in this opinion referred.
The facts and conclusions of fact are not here controverted, but are agreed upon. There is no question of whether there was evidence to support the findings. There is left but one inquiry for us, whether the Board of Appeals and Appeals Tribunal misapplied the law to the facts. This petitioner is directly and peculiarly interested in this question, since under the merit rating feature of the present Act, the amount of the exactions from it and from its employees to the fund created to pay such claims is directly and immediately affected. Section 204, Title 26, Code of 1940.
There are two elements in the question. The unemployed individual, in order to receive benefits under the law, must be (1) eligible to receive them with respect to the work in which they are sought (section 213, Code of 1940, Title 26), and (2) must *Page 616 
not be disqualified for them (section 214, supra).
It does not seem to be necessary to discuss any aspect of the eligibility of this claimant, since we have come to the conclusion that she is disqualified under the terms of section 214, supra. We also find that it is unnecessary to determine whether the Act could be applied to the situation so as to permit her to receive benefits consistently with our Constitution and the Federal Constitution. We have heretofore with great pains elaborated upon the constitutional aspect of the Act (not then applying the merit rating feature). Beeland Wholesale Co. v. Kaufman, 234 Ala. 249, 174 So. 516. Likewise has the Supreme Court of the United States. Carmichael v. Southern Coal  Coke Co., 301 U.S. 495, 57 S.Ct. 868,81 L.Ed. 1245, 109 A.L.R. 1327. Further elaboration is not here important.
We come now to the question of whether the facts agreed upon and found by the Appeals Tribunal show as a matter of law that this claimant was disqualified for benefits under section 214, Code of 1940, Title 26. We have no direct concern with subsection A of section 214, supra, that deals with labor disputes. But in discussing it, we acted upon the idea that the purpose of the Act was to insure a diligent worker against the vicissitudes of enforced unemployment not voluntarily created by the worker. Department of Industrial Relations v. Drummond, Ala.App., 1 So.2d 395, certiorari denied, 241 Ala. 142,1 So.2d 402; Department of Industrial Relations v. Pesnell,29 Ala. App. 528, 199 So. 720.
To the extent that the unemployment was voluntary on the part of the worker as affecting his disqualification, the Act itself gives much detail.
It is not our purpose to seek to extend the disqualification for benefits caused by voluntary unemployment beyond the evident meaning of section 214, Code of 1940, supra, as applied to the facts of this case. Going back to some of the subsections of 214, supra, we find that by B claimant is disqualified from benefits for the week in which she has left her work voluntarily without good cause connected with suchwork, and for the three next following weeks, called the waiting period. It is apparent from B that such voluntary act in leaving her work disqualifies her for at least three weeks, unless it was due to some good cause connected with the work. After that time, the fact that she voluntarily left her work with or without good cause, and whether such cause was connected with it or not does not alone disqualify her for future benefits with which we are here concerned. But whether so disqualified or not depends upon the events which follow in the light of other features of section 214, supra. So that for the three weeks she is disqualified if her work is suitable and available, if she leaves it though for good cause not connected with it, as for the necessities of her health. But if she leaves the work with or without good cause connected with it, after the waiting period, she is also disqualified under E for the week in which she "fails, without good cause * * * to accept suitable work when offered [her], * * * and for the three next following weeks." And it (E) is provided: "(1) In determining whether or not any work is suitable for an individual, the director shall consider the degree of risk involved to his health, safety, and morals, his physical fitness, and prior training, his experience and prior earnings, his length of unemployment and prospects for securing longer work in his customary occupation, and the distance of the available work from his residence."
This gives the director (and the Appeals Tribunal, Board of Appeals) much latitude in determining whether offered work is suitable to her, so that its rejection disqualifies her under section 214, supra. If they find that she is physically not able to perform its duties, or that it is not morally fit for her, or that she has not the skill to do the work, or that it is not reasonably safe for her, and that finding is based upon competent evidence to that end, and not arbitrary or unreasonable, there would be nothing to review on certiorari in that respect. But on an appeal to the circuit court under section 221, Code of 1940, Title 26, the "trial shall be de novo."
We also observe that E(1), supra, provides that in determining whether the offered work is suitable for her, the board shall consider "the distance of the available work from [her] residence." The facts here agreed upon are in effect that the work in which she had been engaged with petitioner in Andalusia continued to be available to the time of the hearing and was in all respects suitable except for its distance from her then residence.
The Act is specific that the work is not suitable if the board finds that it *Page 617 
unduly risks "[her] health, safety, and morals, [and her] physical fitness." So that if her employment is so affected, she would not be chargeable with voluntary unemployment if she quits it. But if her previous work is available and suitable and she without one of those causes, enumerated above, voluntarily puts distance between her and it, she cannot complain that such distance has rendered that job unsuitable.
This does not mean that she cannot give up her job and move to a distant city, and thereby be qualified for benefits after the waiting period, though her job had been suitable, and she left it without statutory cause, if that job did not continue to be available, though some other one suitable for her, had she not changed her residence might thereafter become available, but which was not then suitable on account of its distance from her present residence. She is not chargeable with having voluntarily made that work unsuitable when she moved, for it was not then available and could not have been in contemplation. She can voluntarily select her place of residence and change it at will, within or without the State, and would not be required to accept work at a former residence which was not suitable on account of its distance from her present residence, provided she did not leave that job and voluntarily put the distance between her and it, without some cause which is considered good under the Act. To be disqualified by going off, it is not necessary that she had the definite purpose to make her work thereby unsuitable, yet if she was engaged in the work and it continued to be available and while so she without such cause went away so that she could not do it, she is chargeable as though that had been her specific purpose in going away. But that would not apply to a job not then open to her at her previous location, or of which she had no knowledge.
So that the inquiry reverts to one of law, whether the fact that she left Andalusia, where she had a satisfactory job, and which continuously remained open to her, of which she had knowledge, in order to join her husband who lived in New York, was a voluntary act on her part and without good cause, contemplated by the Act, so that the distance from New York to Andalusia, which prevented her from doing the work without returning to Andalusia, was voluntarily created as applied to that very job.
We are not aided in determining this question by collateral facts. That is, whether her husband had a good job in New York and was well able to care for her. Nor whether she had children in her family that needed the benefit of a united family. Nor whether her husband had requested her to give up her job and come to live with him. The facts in no respect show that in doing so it was not her own free, voluntary act. The only cause assigned is that she went to live with her husband, a very commendable impulse.
The relative rights of the husband and wife are well expressed in our case of Cragford Bank v. Cummings, 216 Ala. 377,113 So. 243, 244, as follows:
"Contrary to the common law, the earnings of the wife are her separate property; but she is not entitled to compensation for services rendered to or for the husband, or to or for the family. Code, § 8262 [Code 1940, Tit. 34, § 66].
"The common wifely duties that inhere in the family relation are not abrogated by this statute. The husband, as head of the family, is charged with its support and maintenance, in return for which he is entitled to the wife's services in all those domestic affairs which pertain to the comfort, care, and well-being of the family. Her labors are her contribution to the family support and care. Whether rendered in or out of the house, no implied obligation to pay arises, Strouse v. Leipf,101 Ala. 433, 14 So. 667, 23 L.R.A. 622, 46 Am.St.Rep. 122.
"On the other hand, the statute clearly recognizes earnings of the wife as her property. With the husband's consent, she may engage in business in her own name, may take employment and earn wages, may go into partnership with her husband in business. In all such cases her earnings, the product of her labors, whether in money or property, are hers to use as she will, so far as concerns the husband's creditors. Birmingham So. Ry. Co. v. Lintner, 141 Ala. 420, 38 So. 363, 109 Am.St.Rep. 40, 3 Ann.Cas. 461; Reeves v. McNeill, 127 Ala. 175,28 So. 623; Compton v. Smith, 120 Ala. 233, 25 So. 300; Marcrum v. Smith, 206 Ala. 466, 91 So. 259, 20 A.L.R. 1303." (Italics supplied.)
Consortium, to which the husband is entitled, includes the performance by the *Page 618 
wife of her household and domestic duties, in the sense of whatever is necessary in that respect according to their station in life. 26 Amer.Jur. 637, section 9. We doubt not that this duty persists though the wife should wish to engage in such gainful employment as would prevent her from performing such duties. This Court was speaking with due regard to such status in observing in the opinion from which we have quoted, that it is with the consent of the husband, that she may give up those household duties to perform labor which conflicts with them. She is not wholly a free person to determine whether she shall thus be employed. So that if she gives up such employment in order to render her husband the duties which she owes him, and in recognition of his wishes, the voluntary act of her husband is attributable to her and becomes her voluntary act, though she might have preferred to continue in such employment. Assuming that they continued to reside in Andalusia, and she gave up her job in deference to the wishes of her husband, or on his demand as the case might be, certainly the work remaining open to her was not thereby rendered unsuitable. The fact would remain that she failed to accept suitable employment, and though as between her and her husband, there was good cause for doing so, it was not so under the terms of the Act, as between her and her employer, so as to penalize him and his other employees in order to maintain a well-ordered home, not to maintain a status of employment. His will has to a limited extent and in a legal sense become hers in so far as her employment is related to her employer. Her status as an employee was conditioned from its inception upon his consent. When that is withdrawn she no longer belongs to be classified as an employee without employment, and is thereafter a housewife. If he, in their new location, again consents for her to be employed, she again reverts to her status as a conditional employee when she again becomes employed. But the distance to the old job at Andalusia by their joint voluntary act made it unsuitable.
Could it make any difference in a legal sense, whether the husband remained in Andalusia or changed his residence and that of the family to New York? The fact remains that by reason of his legal right, perhaps at his request or demand, it is immaterial, his wife gives up her job, for no other reason. The distance from the job is not the reason which caused her to give it up, but the distance was created that the husband might thereby secure the consortium of his wife, which conflicts with the job. This is a separation from it which continues due to a distance from it which she voluntarily created, and because it was her duty thus to consent, it was none the less a consent, and it is not listed in the Act as a justification so as not to disqualify her, nor there set out as good cause.
If her husband is well able to care for his wife, as is his duty, she will not by such unemployment aid in the creation of an economic status which our Act was designed to cure, or prevent. If he is unable to do so and is dependent upon her, he should not have made her put her job at such distance as that she could not work on it.
Our conclusion is that the Appeals Tribunal and Board of Appeals did not correctly apply the law to the facts which they found and which were agreed to be true.
It results that the order of both the Appeals Tribunal and the Board of Appeals affirming the conclusion of the deputy examiner are contrary to the law, as is also the conclusion of the deputy examiner. It is therefore ordered that all those orders be and they are hereby quashed and held for naught.
Order of Board of Appeals, Appeals Tribunal and of the deputy examiner are quashed.
GARDNER, C. J., and THOMAS and LIVINGSTON, JJ., concur.
BOULDIN and BROWN, JJ., dissent, and agree with the reasons assigned by the Appeals Tribunal.